DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Terminal Disclaimer and After final filing on February 14, 2022.  Claims 21-41 are currently pending wherein claims 21-36 read on a water-based coating composition and claims 37-41 read on a water-based composition.

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Bors et al (US 6,303,188).

Summary of claim 21:
A water-based coating composition, comprising:
a latex polymer having at least one Tg within a range of -10°C to 40°C, wherein the latex polymer is derived by polymerization in a single stage emulsion process, the emulsion comprising:
to 60 wt-% methyl methacrylate; 
to 40 wt-% 2-ethyl hexyl acrylate; 
to 60 wt-% butyl acrylate;
to 30 wt-% butyl methacrylate; and 
to 10 wt-% methacrylic acid;
          a non-volatile UV absorber capable of absorbing UV radiation within a range of 240 to 400 nm; and
a crosslinking component selected from 2-(acetoxyacetoxy)ethyl methacrylate (AAEM), diacetone acrylamide (DAAM), and mixtures or combinations thereof;
wherein the coating composition includes no greater than 5 grams total VOC per 100 grams polymer solids.

Summary of claim 37:
A water-based coating composition, comprising:
a latex polymer having at least one Tg within a range of 5°C to 20°C, wherein the latex polymer is derived by polymerization in a single stage emulsion process, the emulsion comprising:
to 60 wt-% methyl methacrylate; 
to 40 wt-% 2-ethyl hexyl acrylate; 
to 60 wt-% butyl acrylate,
to 30 wt-% butyl methacrylate: and 
0 to 10 wt-% methacrylic acid;
0.1 to 5.0 wt-% methyl-o-benzoyl benzoate, wherein the weight percent is based on the weight of the polymer solids; and
a crosslinking component selected from 2-(acetoxyacetoxy)ethyl methacrylate (AAEM), diacetone acrylamide (DAAM), and mixtures or combinations thereof,



Bors teaches an aqueous coating composition (abstract) that includes an aqueous emulsion polymerized polymeric compound having a glass transition temperature (Tg) of -35 to 25°C (abstract).  Bors teaches the polymer to be formed from butyl acrylate at 936 grams, methyl methacrylate at 702 grams, and methacrylic acid at 27 grams (column 4 table 1) in a composition containing 1820.4 parts solids, therefore, giving methyl methacrylate at 38.6%, butyl acrylate at 51.4%, and methacrylic acid at 1.5%.  Bors further teaches the composition to contain AAEM (column 4, table 1).  Bors teaches the concentration of volatile organic compounds to be less than 2% based on the dry weight of the binder (column 3, lines 12-28).  Bors teaches the addition of a free radical initiator (column 2, lines 51-65).  However, Bors does not teach or fairly suggest the claimed composition wherein the composition contains a non-volatile UV absorber capable of absorbing UV radiation within a range of 240-400 nm (claim 21) and wherein the composition contains methyl-o-benzoyl benzoate (claim 37).  Applicants have further shown that when said UV absorber is added to the composition, the composition exhibits a greater resistance to dirt pickup, lower efflorescence, and lower tannin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763